10/29/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0246



                                    No. DA 20-0246


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

NATHAN EDWARD ANDERSON,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including November 30, 2020, within which to prepare, serve, and file its response

brief.




BG                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 29 2020